department of the treasury internal_revenue_service washington d c tax exempt and fee ee é ats uniform issue list mar government entities division legend company a individual b date e date f date g amount h ira x account y dear this is in response to your request dated on date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence dated date and date supplemented the request page under penalty of perjury you have submitted the following facts and representations you maintained ira x with company a on date e you withdrew amount h from ira x and redeposited such amount in a non-ira joint account account y with company a you withdrew the funds in order to reinvest amount hin _-gtock-and-option purchases your representative stated that you did ‘this because ira x could not invest in stock and option purchases joint account which had been maintained by you and individual b as a non-ira account since you state that you did not realize that account y was not an ira the 60-day rollover period ended on date f account y was a in date when you received the 1099-r from company a you realized that account y was not an ira and that you had incurred a significant tax_liability on date g after the day period expired you attempted to return amount h to ira x based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount h from ira x because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 ra if-at any time during the-1-year-period ending-o _-__--__--gn page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred you have not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected your inability to timely roll over amount h or any portion thereof to an ira you have stated that you did not know that account x was not an ira however documentation submitted by you and your authorized representative show that you maintained account y for over a year prior to transferring the funds to it from ira x there is no evidence to indicate that at any time prior to the transfer of funds that you believed this account to be an ira nor is there any evidence that any one at company a led you to believe that account y could accept funds as an ira the information submitted by you demonstrates that you are solely responsible for failing to timely deposit amount h into an ira therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount will not be considered a valid rollover because the 60-day a thus amount a requirement under sec_408 of the code with respect to such contribution will not be satisfied page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact ieiaelailehaiaelabaieieieiell at - please address all correspondence to se t ep ra t3 daacoaleaiaa sincerely yours i enclosures deleted copy of ruling letter notice of intention to disclose cc
